El Juez Asociado Señoe Wole,
emitió la opinión del tribunal.
Se acusó a Benigno Díaz de infracción a la ley del cie-rre porque un Domingo utilizó los servicios de varios em-*96pleados para que le hicieran, cierto trabajo. Se alegó en. la denuncia que el trabajo realizado no era urgente o nece-sario y que no se efectuó para evitar peligro o pérdidas-considerables, que son los casos excepcionales establecidos por la Ley No. 18 de mayo 20 de 1925.
Sin embargo, la prueba de ambas partes tendió fuerte-mente a demostrar que Benigno Díaz habría sufrido consi-derables pérdidas si no hubiera cuidado su tabaco el Domingo mencionado en la denuncia. La semana anterior ha-bía sido lluviosa, y el Domingo referido era aparentemente la primera oportunidad que se le presentaba para evitar pérdidas.
A nuestro juicio, éste es más bien un caso de insuficien-cia de prueba que de conflicto de evidencia.

La sentencia apelada debe ser revocada.

El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.